Order, Supreme Court, New York County (Bruce Allen, J.), entered May 20, 1997, which denied the petition to annul a determination terminating petitioner’s employment and granted respondents’ cross-motion to dismiss the petition for failure to state a cause of action, unanimously reversed, on the law, without costs, the motion denied, and the petition granted to the extent of remanding the matter to respondent for a hearing.
In light of the Court of Appeals’ decision in Matter of Foley v Bratton (92 NY2d 781, 787), we find that petitioner was entitled to an administrative hearing with regard to her dismissal as a police officer, which was pursuant solely to section 14-115 of the Administrative Code of the City of New York, and was based upon her conviction for failure to file Federal income tax returns for two years. Concur — Ellerin, P. J., Rosenberger, Wallach and Rubin, JJ.